Citation Nr: 1755565	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO. 07-24 305A	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for left eye retinitis.


ORDER

A disability rating for left eye retinitis of 100 percent is granted. 

SMC under 38 U.S.C.S. § 1114(m) is granted. 


FINDINGS OF FACT

1. For the entire period, the service-connected left eye retinitis has been manifested by blindness in the left eye with no light perception, but without anatomical loss of the left eye.

2. For the entire period, the nonservice-connected right eye has been manifested by symptomatology more nearly approximating light perception only than 20/400 vision, but without anatomical loss. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 100 percent have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.75, 4.79, Diagnostic Code 6006-6064 (2017).

2. The criteria for assignment of SMC under 38 U.S.C.S. § 1114(m) have been met. 38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from December 1954 to March 1957. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico.

In April 2009, the Board remanded this appeal for additional evidentiary development. The appeal has since been returned to the Board for further appellate action. The Board instructed the RO to adjudicate entitlement to service connection for a right eye disorder. There has been substantial compliance with the remand.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function. The evaluation for visual impairment of one eye is to be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under diagnostic code 7800). 38 C.F.R. § 4.75. 

Examination of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision using Snellen's test type or its equivalent.
Evaluate central visual acuity on the basis of corrected distance vision with central fixation, even if a central scotoma is present. However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connected, evaluate the visual acuity of the poorer eye using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity. To evaluate the impairment of visual acuity where a claimant has a reported visual acuity that is between two sequentially listed visual acuities, use the visual acuity which permits the higher evaluation. 38 C.F.R. § 4.76.

The current appeal arises from an increased rating claim received at the RO on January 18, 2007. In the April 2007 rating decision currently on appeal, the RO denied a rating in excess of 20 percent for retinitis of the left eye "with no light perception."

The August 2016 Supplemental Statement of the Case reflects that the rating was assigned based on 38 C.F.R. § 4.84a. That section was removed from the Code of Federal Regulations in November 2008, effective December 10, 2008. See 73 Fed. Reg. 66543-54 (Nov. 10, 2008). The current rating provisions for central visual acuity are under 38 C.F.R. § 4.79. In this case, although some diagnostic codes have changed during the appeal, the version in effect prior to November 2008 provides the same ratings as the current version pertinent to the facts in this case. 

Under Diagnostic Code 6006 (current and pre-amended), retinopathy is to be evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation. 

The report of an August 2016 VA Eye Examination reveals that there have been no incapacitating episodes due to the left eye disability. Accordingly, a rating on the basis of visual impairment is appropriate. 

The Board notes that the Veteran's claims file has apparently been lost and efforts to rebuild the file undertaken by the RO have produced only limited records. As noted above, the Board remanded the appeal in April 2009 to adjudicate entitlement to service connection for a right eye disorder. Such a claim is pertinent to the rating for the service-connected left eye disability under VA law. After obtaining a VA examination and medical opinion, the RO determined that no current disorder of the right eye was related to service or to the service-connected left eye disability, and the August 2016 Supplemental Statement of the Case reflects a denial of service connection for any current right eye disorder. The Board notes that, while the service-connected status of the right eye is pertinent to the rating for the left eye, the issue of entitlement to service connection for a right eye disorder is not a component of the current appeal. 

Notwithstanding the denial of service connection for the right eye, the August 2016 examination report provides findings which enable the Board to treat the Veteran's nonservice-connected right eye as a service-connected disability in assigning a disability rating. Under 38 C.F.R. § 3.383(a)(1), where there is impairment of vision in one eye as a result of service-connected disability and impairment of vision in the other eye as a result of nonservice-connected disability, both disabilities are to be treated as service-connected for purposes of application of rating criteria. According to the August 2016 examination report, these criteria are met. 

Regarding the left eye, it is unclear to what extent the service-connected retinal condition is responsible for the current loss of visual acuity. The Veteran has several eye conditions which are not included in the grant of service connection for retinitis. The examiner stated that a hypermature cataract was causing loss of vision, that optic atrophy was causing loss of vision, and that maculopathy in the form of macular scarring was causing loss of vision. Only macular scaring was in the section covering retinal conditions. However, while the Board may compensate the Veteran only for service-connected disability, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

Unfortunately, testing of visual acuity was not conducted by the August 2016 VA examiner due to the lack of light perception in the service-connected left eye, and, with respect to the right eye, because the Veteran did not bring his glasses to the examination. The examiner provided a manifest refraction reading of 20/400. Manifest refraction refers to a measurement of the refraction of the eye that is not based on the patient's judgements, i.e., reading the eye chart. Manifest refraction is performed without dilation of the pupil. Cf http://medical-dictionary.thefreedictionary.com/Refraction.

Under Diagnostic Code 6064, no more than light perception from the worse eye combined with 20/400 (10/200) in the better eye, produces a 90 percent rating. However, the Board is reluctant to accept the manifest refraction reading as an accurate measurement of the Veteran's right eye visual acuity. It is clearly not the standard specified under 38 C.F.R. § 4.76. Moreover, the VA examiner described the Veteran as legally blind. This suggests that, even though he retains some vision in the right eye, it is extremely limited. These findings raise a reasonable doubt as to whether the Veteran's right eye visual acuity may be worse than indicated by the manifest refraction reading. With resolution of all reasonable doubt in favor of the claim, the Board finds that the right eye visual acuity more nearly approximates light perception only than it does 20/400 vision. Therefore, a rating of 100 percent is warranted either under Diagnostic Code 6064 or 6062. 

The rating schedule for visual acuity also directs the rater to consider application of the SMC provisions. The Veteran is current receiving SMC under 38 U.S.C.S. § 1114(k) for loss of use of one eye having only light perception. However, the Board's decision here finds that the nonservice-connected right eye must be rated as though service-connected. The Board finds that the Veteran's disability, which is manifested by no light perception in one eye, and extremely limited vision in the other eye, more nearly approximates light perception only in both eyes than it does loss of use of one eye having only light perception. This establishes one of the alternative criteria for SMC under 38 U.S.C.S. § 1114(m). See 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.).

Moreover, as the Veteran has been characterized as legally blind, the alternative vision-related criterion of that section, blindness in both eyes leaving the Veteran so helpless as to be in need of regular aid and attendance, also appears more nearly approximated that the criteria under 38 U.S.C.S. § 1114(k). Therefore, the Board  finds that Special Monthly Compensation (SMC) is warranted under 38 U.S.C.S. § 1114(m). See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). The Board finds that the criteria for SMC under 38 U.S.C.S. § 1114(n) (vision in both eyes without light perception) is not more nearly approximated than the criteria under 38 U.S.C.S. § 1114(m) as the Veteran not only has light perception in this right eye, he has some limited vision. Accordingly, a preponderance of the evidence is against any level of SMC higher than described under 38 U.S.C.S. § 1114(m). 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel



Department of Veterans Affairs


